DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
	Claims 1-20 are pending 
	Applicant provided Information Disclosure Statement (IDS) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and non-transitory computer readable medium.
Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 9 and 15 recite the limitations of  receiving an indication that a value update is an anomaly; identifying a plurality of features associated with the value update; determining a feature anomaly value for each feature of the plurality of features based on a first value of each feature and a second value of a second feature; determining an anomaly causing feature of the plurality of features based on the determined feature anomaly values for each feature of the plurality of features; and transmitting data identifying the anomaly causing feature.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing/transmitting data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a computer device, the claims language encompasses a user simply receiving an indication that a value update is an anomaly, identifying a plurality of features, determine a feature anomaly value, determine an anomaly causing feature, and transmitting the data of the anomaly causing feature afterwards.   
The claims also deal with managing prices at a retailer when prices are updated (See para 0001-0003 of Applicant’s specification) which fall under the abstract idea grouping of certain methods of organizing human activity (fundamental economic principles or practices). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 
Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of computing device, pricing system, processor, and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.


Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
System and computing device 
Claims 8, 14, and 20 recite pricing system
Claim 9 recites method, but method is not considered an additional element. 
Claim 15 recites processor and non-transitory computer readable medium
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer as seen in para 0079.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0079. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 5-9, 11-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Narasimhan (US20170366568A1) herein Narasimhan

Regarding claim 1 and similarly claims 9 and 15, Narasimhan teaches 


A system comprising: a computing device configured to (See fig.1 and 2 which shows a system and computing devices)(See para 0028-Any one or more of functional components illustrated in FIG. 2 and described herein may be implemented using hardware (e.g., a processor of a machine) or a combination of hardware and software.)

A method comprising (See abstract- computer-implemented methods for detecting anomalies in revisions to a web document.) 

A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising: (See para 0046- The method 500 may be embodied in computer-readable instructions for execution by one or more processors such that the operations of the method 500 may be performed in part or in whole by the anomaly detection system 144)(See para 1000, according to some example embodiments, able to read instructions from a machine-readable medium (e.g., a machine-readable storage medium) and perform any one or more of the methodologies discussed herein)

receive an indication that a value update is an anomaly (See para 0015-and an updated numerical value included in the updated web document may be compared to a published numerical value (or an average of previously published associated numerical values) to generate a numerical deviation score.) (See para 0032-The numerical anomaly detector 230 is responsible for detecting anomalies in revised web documents occurring as a result of modifications to numerical values included in one or more prior published versions of the web documents.) This shows the system receives an indication that the value update of a numerical value is an anomaly with respect to a numerical anomaly detector. Value update corresponds to item price update. (See para0032-. For example, the web document may include a price for a product, and the numerical anomaly detector 230 may compare a modified price for the product to an average price for the product calculated from multiple listings for the product.)

identify a plurality of features associated with the value update (See para 0032- For example, the web document may include a price for a product, and the numerical anomaly detector 230 may compare a modified price for the product to an average price for the product calculated from multiple listings for 230 may determine an average price for the product based, for example, on other listings for the product published by the content publication platform 102.) This shows the system identifies plurality of features. Plurality of features that are associated with the value update correspond to the multiple previous listing prices that were already published. 

In another interpretation Plurality of features that are associated with the value update correspond the features of the updated web document such as the actual number value of the updated web document and text and image anomalies. (See para0028- As shown, the anomaly detection system 144 includes anomaly detectors 200, a decision module 240, and a refinement module 250. The anomaly detectors 200 include a text anomaly detector 210, an image anomaly detector 220, and a numerical anomaly detector 230.)(See para 0029- The text anomaly detector 210 is responsible for detecting anomalies in revised web documents occurring as a result of modifications to text included in one or more prior published versions of the web documents.)(See para 0030- The image anomaly detector 220 is responsible for detecting anomalies in revised web documents occurring as a result of modifications to images included in one or more prior published versions of the web documents.) (See para 0033- the numerical anomaly detector 230 

Narasimhan further teaches determine a feature anomaly value for each feature of the plurality of features (See para 0033- the numerical anomaly detector 230 generates a numerical deviation score that indicates a deviation of the modified numerical value from the one or more published numerical values. ) The feature anomaly value corresponds to the numerical deviation score. The numerical deviation score represents each feature of the plurality of features because it is encompassing all the previous published listing pricing and comparing to the web document in question. 

In another interpretation The feature anomaly values are calculated for each feature (number deviation score, image similarity score and text match score) (See figure 8) 

Narasimhan further teaches based on a first value of each feature and a second value of a second feature;  The numerical deviation score represents each feature of the plurality of features because it is encompassing all the previous published listing pricing and comparing to the web document in question. The numerical deviation score is based on first value of each feature. The first value of each feature is the listing price for each of the past published web documents. The numerical deviation score is also based on the second value of a second feature which is the average price calculated of all of the prices of the previous published listings.  (See para 0033- the numerical anomaly detector 230 generates a numerical deviation score that indicates a deviation of the modified numerical value from the one or more 230 generates the numerical deviation score based on a comparison of the updated numerical value to an average of numerical values associated with the published web document. For example, the published web document may include a marketplace listing offering the product for sale, and the published numerical value may be a price for the product. In this example, the numerical anomaly detector 230 may determine an average price for the product based, for example, on other listings for the product published by the content publication platform 102. )

In another interpretation The feature anomaly values are calculated for each feature (number deviation score, image similarity score and text match score) (See figure 8) This is based on a first value of each feature such as for the image data (See para 0069- At operation 725, the image anomaly detector 220 compares the first matrix to the second matrix to ascertain the similarity between the published image and the updated image. ) This shows first value of a first feature of image feature which are the matrix values. First value for text would be the text data (See para 0056- At operation 605, the text anomaly detector 210 compares published text (e.g., published text 402) included in the published web document (e.g., published web document 400) with updated text (e.g., updated text 452) included in the updated web document (e.g., updated web document 450).) First value for numeric data would be the price data of previous posts (See para 0033- 230 generates a numerical deviation score that indicates a deviation of the modified numerical value from the one or more published numerical values.) The feature value are also based on a second value of second feature which correspond to the thresholds (See figure 8)  

Narasimhan further teaches determine an anomaly causing feature of the plurality of features based on the determined feature anomaly values for each feature of the plurality of features .  (See para 0033- the numerical anomaly detector 230 generates a numerical deviation score that indicates a deviation of the modified numerical value from the one or more published numerical values… he numerical anomaly detector 230 compares the numerical deviation score to a threshold numerical deviation score. If the numerical deviation score transgresses the threshold numerical deviation score, the numerical anomaly detector 230 determines that an anomaly exists with respect to the modified numerical value) This shows the system does analysis based on the deviation score (i.e. feature anomaly value) and determines there is an anomaly causing feature which is the numerical value in the updated web document.

In another interpretation, the system determines anomaly causing features based on the scores that were calculated with respect to the thresholds (number deviation score, image similarity score and text match score) (See figure 8) The system can determine the anomaly causing feature was the number, text, and/or image. 

 
Narasimhan further teaches and transmit data identifying the anomaly causing feature (See para 0045- In response to the anomaly detection system 144 preventing publication of the updated web document, the publication system 142 generates a message at operation 320 to inform the user 106 that the modifications to the web document will not be allowed and the updated web document will not be published due to the anomaly being detected. At operation 322, the publication system 142 transmits the message to the client device 110 of the user 106. The publication system 142 may utilize any one of a number of message delivery networks and platforms to deliver the message to the client device 110 of the user 106. For example, the publication system 142 may deliver push notifications (e.g., via a pertinent push notification service) This shows the data is transmitted to the user identifying that there is an anomaly. 

Regarding claim 5 and similarly claims 11 and 17, Narasimhan teaches 

wherein the computing device is configured to: determine, for each feature anomaly value, whether the feature anomaly value is above a threshold (See figure 8) This shows whether the different type of scores/values transgress a threshold. For example (If the numerical deviation score transgresses the threshold numerical deviation score, 230 determines that an anomaly exists with respect to the modified numerical value.)
and determine the anomaly causing feature comprises at least one of the features with the feature anomaly value above the threshold. If the scores transgress a threshold that means that feature is what causing the anomaly. For example (See para 0033- If the numerical deviation score transgresses the threshold numerical deviation score, the numerical anomaly detector 230 determines that an anomaly exists with respect to the modified numerical value.) 

Regarding claim 6 and similarly claims 12 and 18, Narasimhan teaches 
wherein the computing device is configured to: determine a number of feature anomaly values below the threshold (See figure 8) This shows that score are below the thresholds as well if they do not transgress the threshold. 
and determine the anomaly causing feature comprises the second feature when the number of feature anomaly values is below the threshold. (See figure 8) Examiner interprets this to mean that if a score does not transgress the threshold, it compromises the threshold (i.e. the second feature) because it is within bounds of it. Second feature was interpreted as threshold as seen in independent claims. 

Regarding claim 7and similarly claims 13 and 19, Narasimhan teaches 

wherein the computing device is configured to: determine a highest feature anomaly value, and determine that the anomaly causing feature is the feature with the highest feature anomaly value. (See figure 8) The system is capable of doing this since the features of text, numerical, and image scores can be calculated and it can determined for example that there is only an anomaly with the numerical value if that score is the highest (i.e. it transgresses the threshold) and the image and text scores do not transgress the threshold.  (See para 0078-Thus, the numerical deviation score may be considered as transgressing the threshold numerical deviation score as a result of the numerical deviation score being higher than the maximum numerical deviation score ) 

Regarding claim 8 and similarly claims 14 and 20, Narasimhan teaches
 
wherein the value update is an item price update (See para 0032-  For example, the web document may include a price for a product, and the numerical anomaly detector 230 may compare a modified price for the product to an average price for the product calculated from multiple listings for the product.) (See para 0063-  For example, the published web document may include a marketplace listing offering the product for sale, and the published numerical value may be a price for the product. In this example, the numerical anomaly detector 230 may determine an average price for the product based, for example, on other listings for the product published by the 102. The numerical anomaly detector 230 calculates the difference between an updated price for the product to the calculated average price for the product.) This shows that the updated web document has characteristic of having an item price update. 

wherein the computing device is configured to transmit the data identifying the anomaly causing feature to a pricing system (See para 0045- At operation 322, the publication system 142 transmits the message to the client device 110 of the user 106. The publication system 142 may utilize any one of a number of message delivery networks and platforms to deliver the message to the client device 110 of the user 106. ) This shows that the information about the anomaly is transmitted. The information is transmitted to the client device running the e-commerce application. (See para 0021- The client device 110 may include one or more client applications 114 (also referred to as “apps”) such as, but not limited to, a web browser, messaging application, electronic mail (email) application, an e-commerce site application ) The e-commerce application corresponds to the pricing system because the user is using this application to price an item for sale. (See para 0003- In an example, the content publication platform is an online marketplace that allows users to create web documents in the form of a product listing to offer their products for sale to other users. ). Example of ecommerce application is Ebay or Amazon. 

causing the pricing system to not consider the item price update when determining a price for a corresponding item. (See para 0045- In response to the anomaly detection system 144 preventing publication of the updated web document, the publication system 142 generates a message at operation 320 to inform the user 106 that the modifications to the web document will not be allowed and the updated web document will not be published due to the anomaly being detected) (See para 0003- In an example, the content publication platform is an online marketplace that allows users to create web documents in the form of a product listing to offer their products for sale to other users. ).  This shows that the ecommerce app will not consider the price update because it has anomaly and it will not be a published listing on the e-commerce app such as Ebay or Amazon. 



Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure include:
Zhang et al. (20030126097) discloses a method and apparatus for determining one or more price that maximizes revenue for a given demand curve.
Valeriano (20100121663)
Craig et al. (20050184157) discloses a price verification device to verify a price for an item.
Poland et al. (5172314) discloses an improved price updating apparatus for use in retail store pricing systems has an input for receiving update data indicative of a product for which a price change is desired and the changed price.
Ferragut et al. (US20150161394A1) discloses a system for receiving a stream of events and scoring the events based on anomalousness and maliciousness (or other classification).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MUSTAFA IQBAL/Examiner, Art Unit 3683